Citation Nr: 0711056	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for a low back disorder form 
February 22, 2000?

2.  What evaluation is warranted for pseudofolliculitis 
barbae from August 14, 2000?

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The rating decision granted 
entitlement to service connection for a low back disorder and 
assigned a 10 percent disability evaluation effective 
February 22, 2000; granted entitlement to service connection 
for pseudofolliculitis barbae and assigned a noncompensable 
rating effective August 14, 2000.

The appeal also arises from a September 2002 RO decision 
denying entitlement to service connection for a left knee 
disorder.  By that rating action the RO granted a 20 percent 
evaluation for the service connected low back disorder, and a 
10 percent evaluation for pseudofolliculitis barbae.  An 
August 2003 Decision Review Officer increased the initial 
evaluation for pseudofolliculitis barbae to 30 percent 
disabling.  

The appeal was remanded in January 2005 for further 
development to include obtaining VA and private treatment 
records and to schedule VA examinations.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by a severe limitation of motion 
of the lumbar spine; or a severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; or severe intervertebral 
disc syndrome; recurring attacks, with intermittent relief.

2.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
or favorable ankylosis.

3.  For the period since September 26, 2003, the veteran's 
low back disorder is not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

4.  Between August 14, 2000 and August 30, 2002, the 
veteran's pseudofolliculitis barbae was not manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation, or exceptionally repugnant; or 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.

5.  Since August 30, 2002, the veteran's pseudofolliculitis 
barbae has not been manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement; or involvement 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; and neither constant nor 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past twelve month period.

6.  A low back disorder is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Throughout the entire rating period the criteria for a 
rating in excess of 20 percent for a low back disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).

2.  Throughout the entire rating period the criteria for a 
rating in excess of 30 percent for pseudofolliculitis barbae 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7800, 7806, 7801, 
7802, 7803, 7804, 7805, 7819 (2002) (2006).

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2001, 
January and May 2002 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the service connected disorder 
on appeal or the effective date for the increased rating 
claims.  The claims were thereafter readjudicated in the June 
2006 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date, as appropriate, for 
the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection and the claims for increased 
ratings.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Increased evaluations

With respect to the low back disability and the veteran's 
pseudofolliculitis barbae, the Board is not concerned with 
service connection, as that has already been established.  
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

While this appeal was pending the applicable rating criteria 
for spinal and skin disabilities were revised.  The timing of 
these changes requires the Board to first consider the claims 
under the old regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the new regulations and consider whether an increased 
rating is warranted under the new criteria.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

A.  Low back disorder

Background

At his April 2000 VA examination, the veteran reported never 
having surgery to his back, but he did report back pain.  
Medications helped intermittently and he was taking Motrin 
and some other prescription anti-inflammatory.  He stated the 
pain was located in the lumbosacral area bilaterally and 
often radiated to the legs, hips, and toes.  He did complain 
of occasional tingling in the toes and occasional numbness in 
the area.  The veteran was noted to work for the Post Office 
as a letter carrier approximately 40 hours a week and had 
great difficult currently with his position.  He stated he 
wore a back brace and did home physical therapy.

The examination of the lower back revealed normal muscle tone 
and bulk.  There was no tenderness to palpation.  There was 
slightly decreased right thigh muscle tone.  The examiner 
noted this might be related to his right knee injury.  
Sensory was negative.  Deep tendon reflexes in the patellae 
and Achilles' were 2+ and equal bilaterally.  Muscle strength 
about the right leg was 4/5 to all maneuver and left leg 5/5 
to all maneuvers.  The gait was normal and straight leg 
raising signs were negative bilaterally sitting, slightly 
positive on the right supine and negative on the left supine.  
It was opined that the veteran generally gave a minimal 
effort with range of motion of the back showing flexion to 10 
degrees and extension approximately to 10 degrees.  Lateral 
bending was to 10 degrees bilaterally, again with minimal 
effort exhibited.  A 1999 MRI reportedly showed a moderate 
disc bulge at L5-S1 with an annular tear projecting a little 
into the lateral recess on the left and facet joint 
osteoarthritis somewhat more marked on the right accounting 
for moderate to severe right foraminal stenosis.  On the left 
the foraminal stenosis was mild to moderate.  The lumbosacral 
spine x-ray done in May 1999 stated essentially unremarkable.

At his April 2001 VA examination, the veteran reported that 
his back hurt every day and the pain was worse with standing 
and sitting, but was better with walking.  The examination of 
the spine revealed tenderness over the lumbar region.  He 
showed left lateral bending to 15 degrees, right lateral 
bending to 30 degrees, extension to 10 degrees, and flexion 
to 60 degrees with pain at the extremes of all ranges of 
motion.  He had an eight degree right scoliosis.  He had a 
positive straight leg raising sign on the left at 70 degrees, 
and negative straight leg raising sign on the right, but that 
was at least in part because his knee hurt before the 
examiner was able to lift his leg very much higher.  The 
veteran had 5/5 motor strength throughout in the lower 
extremities.  He had normal sensation.  He had at the most 
one out of five positive Waddel signs.  The radiology report 
showed vascular calcification and mild sacroiliac joint 
sclerosis; otherwise unremarkable.

A May 2001 treatment report from W. James Evans, M.D., 
indicated the veteran was seen for follow-up of his 
neurological evaluation for ongoing lower back pain radiating 
into the left leg.  It was noted that the veteran was 
obtaining relief through the regular use of nonsteroidal 
anti-inflammatory agents and muscle relaxants.  The veteran 
had some mild hyperreflexia.  MRI of the lumbosacral spine 
showed a disc bulge/protrusion to the left at L5/S1, causing 
moderately severe neural foraminal stenosis at this level.  
The remaining disc levels were relatively unremarkable.  The 
physician indicated that he thought the veteran should be 
considered for a left L5 epidural steroid injection given his 
chronic complaints of pain.  Referral to a back surgeon was 
also contemplated.  

The veteran was again seen for follow-up with Dr. Evans in 
November 2001.  The medications were continued and the 
veteran was to be referred to a neurosurgeon for a discussion 
of possible surgical options for his back.  In the meantime 
he was instructed to do no lifting over twenty pounds, no 
bending, stopping, or squatting until follow-up.

At his February 2002 VA examination, the veteran wore a back 
brace outside his shirt.  On examination, the veteran walked 
without a limp and disrobed without difficulty.  He was able 
to take his gym pants off over his sneakers, and bend to 
floor several times to get undressed.  He got off the 
examination table without difficulty.  He laid down straight 
and got up straight without any discomfort.  

The examination revealed 5 degrees to the right scoliosis.  
He had lower lumbar and sacral region midline tenderness.  He 
had a palpable muscle spasm in the left mid lumbar region 
paravertebrally.  Range of motion of the thoracolumbosacral 
spine including left bending of -5 to 15 degrees, right 
bending of 5 to 20 degrees, extension of 0-5 degrees, and 
flexion of 0-60 degrees.  When kneeling on a chair he was 
only able to kneel to 60 degrees.  He had positive axial 
compression pain.  He had positive truncal rotation pain.  He 
had negative straight leg raising signs bilaterally while 
sitting and a positive straight leg raising sign on the left 
at 60 degrees when supine.  The examiner was unable to fully 
do straight leg raising on the right while supine because the 
veteran had knee pain.  He had 2+ deep tendon reflexes at the 
knees and ankles, and normal sensation throughout the lower 
extremities.  Right leg muscle strength varied between a 5- 
and a 5.  The examiner believed this was effort related.  For 
example, he had 5- hip flexion, but there was no downward 
pressure on the left heel at the same time.  He had a 
negative Kernig sign.  The impression was L5-S1 facet joint 
arthritis and neural foraminal stenosis, and some possible 
persistent left impingement with significant signs of symptom 
magnification.

A Medical Condition Report received in April 2003 noted a 
diagnosis of lumbar disc disease.  The veteran was noted to 
be working.  Due to this report the veteran was placed on 
sick leave status with the U.S. Postal Service.  

In a letter from Peter J. Spohn, M.D., dated June 2003, it 
was noted that over the last 20 years, the veteran had been 
treated with a back brace, traction, as well as non steroidal 
inflammatories.  The veteran reported that the pain in his 
back went down to the buttocks.  He related that he was 
unable to run.  He was unable to walk fast and lifting which 
he did as part of his job greatly aggravated his pain.  
Bending made his pain worse.  A November 2001 MRI of the 
lumbar spine at McLeod Regional Medical Center was noted to 
reveal early degenerative changes at L5/S1.  The formaminal 
and lateral recess stenosis was not seen.  The veteran was 
treated with work restriction and epidural steroid injection 
into the back.  The veteran stated that he had pain all the 
time and wore a back brace.  He reported that lifting 
involved at his job greatly aggravated his back.  The 
examiner noted that at his May 2003 examination the veteran 
had a very poor range of lumbar motion with flexion to 10 
degrees, extension to 0, lateral bending to 10 degrees, and 
rotation to 15 degrees.  He noted no pain with range of 
motion.  There was no pain with palpation.  The examiner 
noted a decreased straight leg raise in a laying position to 
70 degrees bilateral, but producing only back pain.

Deep tendon reflexes were 2+ at the patella and 1+ at the 
Achilles.  Motor examination was 5+.  There was no lower 
extremity sensory change.  In all the examiner felt the 
diagnosis of the veteran's problem was not only "status" 
(sic) but would progressively grow worse, but not over 
months, but instead decades.  It was opined that this problem 
would eventually lead to some type of surgery on the back but 
the time of surgery was unknown.  The examiner recommended 
restriction of no lifting over 10 pounds, no bending, and no 
sitting more than one hour at a time.

A June 2003 letter from James Evans, M.D., indicated the 
veteran was seen for a follow-up of his neurological 
problems.  The veteran continued to report severe pain in the 
lower back and knees, as well as in the neck and left arm.  
His pain was worse if standing more than an hour.  He could 
not stoop or bend.  It was noted that he was unable to work 
even after being placed on light duty.  

The examination showed diffuse hyperreflexia, now with 
sustained clonus in the left ankle.  He did not have Babinski 
reflexes.  His gait was unremarkable.  There was no focal 
weakness, atrophy, or fasciculations.  There was tenderness 
and spasm in the paraspinous lumbar musculature.  The 
impression was chronic lower back pain with left L5/S1 disc 
protrusion, severe left L5/S1 neural foraminal stenosis and 
left L5 and/or S1 radiculopathy.

At his July 2003 VA examination, the veteran reported he had 
midline pain all day every day, descending pain to the left 
with both pain and numbness and weakness bilateral post 
thighs and calves.  He reported leaving the Post Office in 
April 2003 because of his low back.  He stated he was unable 
to walk for more than 15 minutes, unable to run, unable to 
lift more than 10 pounds, unable to bend, unable to stoop, 
unable to kneel, and unable to climb.  He reported that his 
back flared several times a day during which he was 
essentially immobile.

The examiner noted the veteran was wearing a lumbar belt and 
bilateral knee braces.  He disrobed and got dressed again 
without difficulty.  The examination revealed normal 
curvature and no tenderness.  He had left upper lumbar 
paravertebral spasms.  He demonstrated left and right lateral 
bending from 0 to 20 degrees, extension from 1 to10 degrees, 
and flexion from 0 to 50 degrees.  When asked to kneel on a 
chair he was only able to flex to 15 degrees.  He had 
positive axial compression pain; positive truncal rotation 
pain.  Straight leg raising signs were negative bilaterally 
while sitting, but positive at 10 degrees while supine with 
the ability to create lots of resistance at 10 degrees.  He 
had a negative Kernig.  Notably when asked to get dressed 
again, the veteran popped straight up from a supine position 
without use of his arms.  While dressing he bent to 90 
degrees to get dressed again.  

He had normal lower extremity sensation, and 2+ deep tendon 
reflexes of the knees and ankles.  He had good muscle tone 
and contour.  There was no evidence of atrophy.  He had 5-/5 
muscle strength throughout the right lower extremity and 4+/5 
although the left lower extremity, although this was 
questionable effort related.  The examiner indicated that the 
veteran had degenerative disc disease of the lumbar spine 
with significant evidence of symptom magnification.

A lumbar MRI was conducted by Dr. Evans in July 2003 which 
showed a left L5/S1 disc bulge/protrusion with moderate 
neural foraminal stenosis on the left, now complicated by 
facet hypertrophy on the right with moderate to moderately 
severe neural foraminal stenosis.

Social Security Administration records show that the veteran 
was awarded disability benefits since April 2003 based on 
disorders of the cervical spine, lumbar spine, and bilateral 
osteoarthritis of the knees.  

May 2005 VA outpatient treatment records show that veteran 
complained of low back pain.  The veteran reported no 
impaired use of upper/lower extremities; no need for 
assistance with transfers; no difficulty with ambulation or 
mobility; and no trouble bathing, dressing, or self-feeding.  
The veteran moved about well getting onto the examination 
table, lying back, and elevating his legs.  The veteran 
reported severe pain.  He described the pain as intense and 
involving his lower back and lower legs.  The examiner noted 
it was difficult to assess the veteran's pain.  He had a full 
evaluation two years ago and had no injury since.  The 
examiner noted that neurosurgery suggested conservative 
treatment and the veteran attended physical therapy, and used 
a brace and TENS unit.  The veteran attended the pain clinic 
but failed to return for recommended nerve blocks.  In 
November 2005, the veteran reported no change in his back 
pain.  He wanted to continue the current treatment but was 
not interested in pain consultation.

At his January 2006 VA examination, the veteran reported 
having pain all day, every day.  It was across his low back 
into both posterior legs to the ankle, with numbness and 
weakness.  He used a brace and a cane.  It was noted the 
veteran had no physician directed bed rest in the last 12 
months.  He used a TENS and Tramadol without relief.  He 
reportedly was unable to have sexual intercourse, climb 
ladders, bend repetitively, put his braces on his knees, 
stoop, lift more than 15 pounds, walk more than 15 minutes, 
run, or to sit for more than 15 minutes.  The veteran 
reported no flares of the low back.

The examiner noted the veteran walked with a cane and a limp, 
seen wearing bilateral open patella knee braces as well as a 
neoprene Velcro lumbosacral belt.  He was sitting stiffly in 
the examination room and arising stiffly in the examination 
room; however, he was forced to wait for about three hours in 
the waiting area.  The examiner indicated that the appellant 
was sitting comfortably in the waiting room for prolonged 
periods of time when in the examination room.  The veteran 
indicated however that he had to get up after about 8-10 
minutes because he could not sit for more than 15 minutes 
because of his back.  He disrobed without bending to the 
floor.  

Examination revealed lower and mid thoracic region 
tenderness.  He had a spasm in the left paravertebral upper 
lumbar region.  Range of motion study revealed right lateral 
bending to 15, left lateral bending to 5, extension to 10, 
flexion to 20, and right and left rotation to 10, with pain 
throughout all ranges of motion.  The examiner noted that the 
veteran moved in a jerking motion instead of smooth motion to 
extreme of range of motion.  

The veteran had positive truncal rotation pain, positive 
axial compression pain, and positive Burn test.  He had a 
positive straight leg raising sign on the left while sitting 
with the knee fully extended.  He had a positive acute 
straight leg raising sign bilaterally while supine at 5 
degrees.  The veteran reported severe low back pain when 
asked to flex his knee while in the supine position.  The 
veteran was described to have a muscular build.  There was no 
evidence of lower extremity atrophy.  The veteran had normal 
lower extremity sensations.  The examiner noted no DeLuca 
criteria about either the back or knee.  

The examiner noted the April 2000 VA examination which 
commented on a normal gait and this examiner's examination of 
July 2003 which also referred to the veteran ambulating 
without a limp in contrast to today.  The examiner opined 
that it was significant that the veteran continued to have 
evidence of symptom magnification despite having an abnormal 
MRI of the lumbar spine.  The examiner noted that findings 
for the June 2005 MRI did not show lumbar changes.

The impression was lumbar degenerative disc disease and 
spondylosis, with continued significant evidence of symptom 
magnification.  No pain on range of motion or flare ups on 
any of the above joints except as stated above was noted.  
All the above joints had no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

A May 2006 addendum to the VA examination indicated that the 
examiner was to provide a neurologic evaluation and identify 
whether he has associated radiculopathy from his degenerative 
disc disease.  The veteran was noted to continue to report 
having pain and numbness going down bilateral posterior legs 
to the ankle, with numbness and weakness.  The examination 
continued to show normal sensation, normal motor strength, 
and no evidence of lower extremity atrophy.  The examiner 
noted that his examination in January 2006 showed multiple 
positive Waddell signs, consistent with symptom 
magnification.  In order to further assess whether the 
veteran in fact had a radiculopathy, the examiner had sent 
him for electromyography studies (EMGs) of his lower 
extremities which revealed no electrodiagnostic evidence of 
sensory or motor peripheral neuropathy or left side 
radiculopathy (L3, L4, L5, or S1 bilaterally).  

Criteria

In October 2001, the RO evaluated the veteran's low back 
disorder as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbar strain) effective February 22, 
2000.  Thereafter, a September 2002 rating decision increased 
the disability rating to 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome) effective 
February 22, 2000.  That disability rating has remained in 
effect since.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by August 
and October 2003 supplemental statements of the case.

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under Diagnostic Code 5010 
(2005), traumatic arthritis is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005), degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 a moderate 
limitation of lumbar motion warranted a 20 percent disability 
rating.  A severe limitation of lumbar motion warranted a 40 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003), 
favorable ankylosis warranted a 40 percent rating.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), a 20 
percent evaluation was assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six during the past 12 months, 
a 40 percent rating is warranted; and a 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Under 38 C.F.R. § 4.71a (2006), a lumbar disorder such as 
that presented in this case is evaluated under the general 
formula for back disorders.  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  



Analysis

When the veteran's service connected low back disorder is 
evaluated under the old and new rating criteria, and in light 
of all the medical records, including reported degrees of 
lumbar motion, and effects of pain on use it is found that 
the disorder is productive of no more than lumbosacral strain 
with muscle spasm on extreme forward bending, warranting a 20 
percent evaluation under Diagnostic Code 5295.  The April 
2001 VA examination showed flexion to 60 degrees, extension 
to 10 degrees, lateral flexion to 15 degrees of right lateral 
bending, and 30 degrees of left lateral bending.  There was 
no medical evidence of muscle spasm and no demonstrable 
vertebral deformity.  No weakness was detected on clinical 
examination.  The February 2002 VA examiner noted some L5-S1 
facet joint arthritis and neural foraminal stenosis and some 
possible persistent impingement of the left S1 nerve root.  
Notably, there were significant signs of symptom 
magnification.  

The evidence on file prior to September 26, 2003, did not 
demonstrate any significant neurological impairment which 
could even remotely be described as severe IVDS; recurring 
attacks, with intermittent relief.  Consequently, even when 
any functional loss due to pain or incoordination is 
considered, see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998), 
an evaluation in excess of 20 percent under Diagnostic Code 
5293 is not warranted.  

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243). The July 2003 
examination showed no medical evidence supporting a rating 
greater than 20 percent under Diagnostic Code 5293.  The 
medical evidence did not show objective evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Indeed, there is no 
medical evidence of incapacitating episodes.  Hence, there is 
no basis for rating based on incapacitating episodes.  
Accordingly, entitlement to a rating in excess of 20 percent 
for a low back disorder for the period prior to September 26, 
2003 is denied.

The symptoms which are objectively attributable to the 
veteran's service-connected lumbar disability are not shown 
at any time to be of such a nature or severity or to result 
in such functional limitations as to warrant a schedular 
evaluation in excess of the assigned 20 percent rating under 
the new criteria.  Examiners at VA examinations dated in 
April 2000, February 2002, July 2003, and January 2006 noted 
that the veteran showed minimal efforts during range of 
motion testing.  Moreover, there was symptom magnification.  
The examiner noted an April 2000 and July 2003 VA examination 
showed normal gait and ambulating without a limp in contrast 
to the January 2006 examination which showed a limp due to 
significant signs of symptom magnification.  

The examiner's impression was the veteran had lumbar 
degenerative disc disease and spondylosis, with continued 
significant evidence of symptom magnification.  There was no 
objectively identifiable pain on motion or flare ups except 
as stated and all the joints had no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.

The veteran has been afforded numerous VA medical 
examinations during the pendency of this appeal and these 
show serious doubts about his credibility and, even more 
importantly how much if any reliance may be placed on the 
information provided to the medical professionals who 
examined him.

Moreover, the record in this case is replete with notations 
regarding the veteran's symptom magnification, minimal 
efforts exhibited during range of motion testing.  Although 
claiming a severe limitation of motion at the February 2002 
VA examination, the veteran had no difficulty disrobing 
including bending, getting on the examination table and lying 
down and getting up without difficulty.  At his July 2003 VA 
examination, the veteran contended that he could not bend, 
stoop, or kneel.  Yet when asked to get dressed again, the 
veteran popped straight up from a supine position without the 
use of his arms and while dressing he bent to 90 degrees to 
get dressed.  At the January 2006 VA examination, the veteran 
stated that he could not sit for more than 15 minutes; 
however, the examiner observed that the veteran was sitting 
comfortably in the waiting room for approximately three 
hours.

Thus the clinical evidenced shows that the veteran has 
embellished the severity of his symptoms for personal gain.  
Hence, the severity of the veteran's low back disorder 
remains unclear due to his symptom magnification.  When the 
low back disorder is evaluated under the new rating criteria, 
no more than a 20 percent rating is warranted, as the medical 
evidence does not show that the veteran had forward flexion 
of the thoracolumbar spine 30 degrees or less.

Looking at any lumbar neurological dysfunction while the 
veteran complained of pain and numbness going down the legs 
to the ankle, there is no electrodiagnostic evidence of 
sensory or motor peripheral neuropathy or L/S radiculopathy 
(L3, L4, L5, or S1 bilaterally).  Since the veteran has not 
been diagnosed with associated neurological conditions, 
separate evaluations are not warranted.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Pseudofolliculitis barbae

Background

At his April 2001 VA examination, the veteran reported 
burning when he shaved.  The veteran had a moderate amount of 
shaving bumps on the neck.  

A November 2001 letter from Blake H. Moore, M.D., indicated 
the examination and history was consistent with chronic 
folliculitis barbae.  The veteran was placed on a ten day 
course of Doxycycline.  In a July 2003 letter, the physician 
indicated the veteran was treated for chronic cystic acne of 
the head and neck area.  The examiner noted that the findings 
were consistent with deep acne affecting 40 percent or more 
of the face and neck, which results in disfigurement rating 
of 30 percent.  

At his January 2006 VA examination, the veteran reported 
shaving caused many bumps with stinging.  Examination of the 
face revealed folliculitis eruptions on the neck and lower 
face, and a total of about 25 or so 3 to 4 millimeter 
follicular cysts.  This involved well under 1 percent of the 
entire body and probably well under 5 percent of the exposed 
skin.

Criteria

The veteran's service connected pseudofolliculitis barbae was 
assigned a noncompensable rating under the older version of 
Diagnostic Code 7806 as analogous to eczema.  By a September 
2002 rating decision, that evaluation was increased to 10 
percent effective August 14, 2000.  By a rating decision 
dated August 2003, the evaluation was increased to 30 percent 
effective August 14, 2000.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 30 percent evaluation required 
constant exudation or itching, extensive lesions, or marked 
disfigurement while a 50 percent evaluation required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000). 

Prior to the revision in the rating criteria, disfiguring 
scars of the head, face and neck were rated as 50 percent 
disabling with complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement.  A 30 percent rating was assigned for severe 
disfiguring scars, especially if it produced a marked or 
unsightly deformity of eyelids, lips or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000).

Effective August 30, 2002, VA amended the criteria for 
evaluating skin disabilities. See 67 Fed. Reg. 49596 (2002).  
The veteran was notified of the change in criteria by a June 
2006 supplemental statement of the case.  Accordingly, 
adjudication of his claim may go forward.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Under the revised criteria, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.

Under the amended Diagnostic Code 7800.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
the disability will be rated at 50 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

The eight "characteristics of disfigurement" are: Scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 and Note (1).

As 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 pertain 
to scars involving areas other than the head, these 
diagnostic codes are not for application.

Analysis

As for the period prior to August 30, 2002, the clinical 
record does not indicate that the disability in question was 
associated with or productive of ulceration or extensive 
exfoliation or crusting.  There is no evidence of systemic or 
nervous manifestations, or that the disability was complete 
or exceptionally repugnant on one side of the face or marked 
or repugnant bilateral disfigurement.

As evidence of a greater degree of severity than that 
reflected by the assigned 30 percent schedular rating for 
pseudofolliculitis barbae is lacking for the period prior to 
August 30, 2002, that portion of the appeal must be denied. 

Notwithstanding the veteran's contention that an increase 
beyond 30 percent is shown, the medical findings recorded 
since August 30, 2002, fail to objectively identify a greater 
degree of involvement of the total body or exposed surfaces, 
or the use of systemic therapy, inclusive of corticosteroids 
or other immunosuppressive drugs.  

As for the period from August 30, 2002, the veteran's 
pseudofolliculitis barbae involves one percent of the total 
body area, and well under 5 percent of the exposed skin.  
Pseudofolliculitis barbae is not shown to be manifested by 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips).  Further, the skin disability is 
not manifested by four or five characteristics of 
disfigurement.  

While pseudofolliculitis barbae was noted as involving 40 
percent of the facial area in the November 2001 letter by Dr. 
Moore, no basis for that finding was provided and the report 
provided by the VA is supported by color photographs.  The 
record does not show that more than 40 percent of all exposed 
bodily area is involved.  Accordingly, an increased 
evaluation is not warranted under either Diagnostic Code 7800 
or 7806.  Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Service connection for a left knee disorder

Background

Service medical records show he injured his left knee jumping 
from a tank in November 1983.  X-rays revealed no fracture or 
effusion.  

In July 1992, the veteran complained of left knee pain for a 
period of one week, which was worse when he was climbing 
stairs.  The assessment following examination was 
patellofemoral pain syndrome with possible early patellar 
tendonitis.  The veteran was on profile for one month.  The 
July 1992 separation examination showed normal clinical 
evaluation of the lower extremities.  The examination noted 
right knee pain, but no left knee symptoms or disability.

The veteran had no complaints of concerning his left knee in 
the November 1992 VA examination and no left knee disability 
was diagnosed.  

At his February 2002 VA examination, the veteran reported 
problems with his right knee only.

Treatment records from Peter J. Spohn, M.D., dated May 2002 
indicated that the veteran complained of left knee pain for 
two weeks.  Physical examination resulted in a diagnosis of 
bilateral osteoarthritis of the knees.

VA treatment records dated 2003 to 2004 show complaints of 
left knee pain.

Evidence received from the Office of Personnel Management 
(OPM) in June 2004 show treatment for bilateral knee pain.  

Social Security Administration records show that the veteran 
was awarded disability benefits since April 2003 based on 
disorders of the cervical spine, lumbar spine, and bilateral 
osteoarthritis of the knees.  

At his January 2006 VA examination, the veteran reported a 
three year history of pain with no injury.  He reported no 
flares.

Following a physical examination the examiner noted that upon 
reviewing the service medical records he saw two entries 
regarding the veteran's left knee.  One x-ray report from 
November 1983 taken after trauma to the knee.  The report was 
unremarkable.  The other was from July 1992 with a diagnosis 
of left patellofemoral pain syndrome.  The examiner also 
indicated that in the VA examinations he was able to review 
he did not find any mention of the left knee.  The examiner 
diagnosed left knee patellofemoral pain syndrome, with no 
indication that he had the onset of this problem while in 
service.  The examiner noted that by the veteran's report, he 
had the onset of the left knee pain approximately three years 
ago, which would have made it 2002.  The examiner opined that 
it was as least as likely as not that the veteran's left knee 
patellofemoral pain syndrome did not develop during his 
period of service, nor did it develop and was not aggravated 
by the service connected right knee disorder.  This latter 
comment was based on the fact that, there were several VA 
examinations which indicated that the veteran did not walk 
with a chronic limp.  The examiner also believed that the 
left knee disorder was less likely as not developed or was 
aggravated by his service connected low back disorder.  X-
rays showed Osgood Schlatter's disease of the left knee, 
otherwise normal study.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a left knee disorder.

Although the veteran was treated for his left knee in 1983 
and 1992 no chronic left knee disorder was shown in-service, 
and his July 1992 separation examination found no left knee 
disorder.  There was no medical evidence of left knee 
symptoms until 2002, approximately 10 years after separation 
for service.  The January 2006 VA examiner opined that the 
veteran's left knee patellofemoral pain syndrome did not 
develop during his period of service, nor was it due to or 
aggravated by the service connected right knee disorder.  The 
examiner believed that it was less likely than not that his 
left knee developed or was aggravated by his service 
connected low back disorder.  In light of the foregoing, 
entitlement to service connection for a left knee disorder is 
denied.  

In reaching this decision, the doctrine of reasonable doubt 
has been considered; however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder from February 22, 2000 is denied.

Entitlement to an evaluation in excess of 30 percent for 
pseudofolliculitis barbae from August 14, 2000 is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


